El Juez Asociado SR. del Toro,
emitió la opinión del tribunal.
La acusación formulada por el Fiscal en este caso, dice,en lo pertinente, así:
“El Fiscal formula acusación contra Antonio Carrasquillo, Bau-tista ele Jesús, José González, Juan Felipe Nieves, Felipe Guzmán, José Pérez y Porfirio Díaz, por el delito menos grave de infracción al artículo 5 de la ley aprobada en marzo 10 de 1904 sobre crueldad con animales, cometido de la manera siguiente: Los citados Antonio Carrasquillo, Bautista de Jesús, José González, Juan Felipe Nieves, Felipe Guzmán y Porfirio Díaz y José Pérez en uno de los -días del mes de diciembre de 1915, y en el pueblo de Gurabo, que forma parte del Distrito Judicial de Iíumaeao, voluntaria, e ilega] mente llevaron a cabo y tomaron parte en una riña de gallos que se efectuó allí y entonces. ’ ’
No consta la fecha en que se presentó la acusación pero sí aparece que fue jurada por el Fiscal ante el secretario de la corte el 1 de marzo de 1916.
El día 8 de mayo de 1916 se llamó la causa para juicio y ocurrió lo que sigue, según consta de la exposición del caso:
“El secretario dió lectura a la acusación y la defensa presentó una moción, pidiendo el sobreseimiento de este caso, amparándose para ello en el artículo 448 del Código de Enjuiciamiento Criminal de Puerto Rico, incisos Io. y 2°., porque estos acusados fueron detenidos allá por el día 13 ó 14 del mes de diciembre del año pasado, y sin haber una causa justificada, después de haber transcurrido el término que señala este artículo, se trae a juicio.
“El Fiscal se opone a la moción manifestando que del récord aparece, que por ser el señor Piñero, Delegado a la Cámara se sus-pendía el asunto.
*783“Manifiesta el Ledo. Pinero que aun partiendo de la fecha de la acusación ya habían transcurrido los días que determina la ley. La acusación aparece que fué presentada el veinte y nueve de febrero y los hechos ocurrieron en el mes de diciembre del año pasado. La corte resuelve, que de toda suerte, esta es una cuestión de discreción judicial, las cortes se inclinan siempre a que los casos pendientes ante ellas se resuelvan en sus propios méritos, y no por incidentes que no dañan los derechos de las partes. Es un hecho cierto que el Fiscal'sin duda alguna, mal informado, sospechaba que su señoría era abogado de estos acusados, y a mí mismo se me ha hecho la mani-festación de que este caso no se podía ver, porque su señoría era abo-gado. Sin duda alguna ha sido una mala interpretación, pero no aparece que haya habido la intención de perjudicar a los acusados, ni que los acusados hayan sufrido realmente perjuicio alguno, y por estas circunstancias y considerando también, que ante este tribunal ha habido una cantidad de trabajo verdaderamente abrumadora, la corte declara sin lugar la moción.
“Los denunciados por sus abogados toman excepción, y hacen la alegación de inocentes.”
El artículo 448 del Código de Enjuiciamiento Criminal invocado, ordena que
“A menos que exista justa causa contraria, el tribunal decretará el sobreseimiento del proceso en los casos siguientes:
“1. Cuando una persona haya sido detenida para responder por la comisión de un delito público, siempre que no se haya presentado acusación contra ella en el término de sesenta días desde su detención.
“2. Cuando un acusado, cuyo juicio no haya sido transferido a petición suya, no sea sometido a juicio en el término de ciento veinte -días, a contar desde la presentación de la acusación.”
El inciso segundo no es aplicable. Ya hemos dicho que no consta la fecha exacta en que fué presentada la acusación, pero aceptando que lo fuera el mismo día en que la juró el Fiscal, basta una simple operación aritmética para concluir que desde el 1 de marzo hasta el 8 de mayo de 1916, no había transcurrido el término de ciento veinte días que la ley señala.
Tal vez debió aplicarse el inciso primero. Si los acusa-dos fueron' detenidos el 13 o el 14 de diciembre de 1915 y *784la acusación no se presentó hasta el 1 ele marzo de 1916, otra simple operación aritmética permitiría concluir que entre la fecha de la detención de los acusados y la en que se presentó la acusación mediaron más de los sesenta días fijados por la ley. Sin .embargo, como alega el Fiscal, estamos impedi-dos de considerar este extremo, porque fuera de la mani-festación del ahogado de los acusados, nada existe en los autos que demuestre la fecha en que fueron detenidos y, según la jurisprudencia establecida en el caso de El Pueblo v. Alsina et al., 22 D. P. R. 458, “cuando de los autos no consta la fecha en que fueron detenidos los acusados, a los efec-tos de determinar si la corte carecía dé jurisdicción para ver y fallar el caso, por haber transcurrido el término legal den-tro del cual había de presentarse la acusación, debe presu-mirse que ésta fué formulada dentro del término de ley.”
Terminada la práctica de la prueba de cargo, se pidió la absolución de los acusados porque los hechos demostra-dos por ella no eran constitutivos de delito.
La defensa de los acusados sostiene que aun admitiendo que éstos apostaran a los gallos y gritaran mientras los gallos peleaban, “rómpele el pescuezo” y “pícalo gallo,” no puede concluirse que cometieran hecho alguno constitutivo de delito, citando en apoyo de su teoría la ley y la jurisprudencia en el caso de El Pueblo v. Ramírez, 18 D. P. R., 271.
La ley aplicable está contenida en la sección 5 de la ley para impedir la crueldad con los animales, de 1904, Comp. de .1911 p. 24. Dice así:
‘ ‘ La persona que iniciare, instigare, promoviere o echare una pelea de gallos, o que realizare algún acto de ayudante, árbitro o principal, o que en forma alguna tomare parte para llevarla a efecto, o ayudare a que tenga lugar dicha riña de gallos o de otras aves, perros, toros u otros animales, habiéndose premeditado dicha riña por el dueño o por el que tuviei*e bajo su custodia dichas aves o animales, será penada con multa que no exceda de cincuenta dollars o con prisión que no exceda de treinta días, o con ambas penas a discreción de la corte.”
*785Y la jurisprudencia sentada por esta Corte Suprema en el caso invocado por la defensa estableció que los meros espec-tadores de una riña de gallos no cometían el. delito prescrito y castigado en la ley que Remos transcrito.
Pero en el presente caso, como muy bien resolvió la corte sentenciadora, los acusados no eran meros especta-dores. Se les acusó por el Fiscal de haber llevado a cabo y tomado parte en una riña de gallos, que constituye uno de los modos de cometer el delito. “O que en forma alguna, tomare parte para llevarla a efecto,” expresa la ley, y ¿qué otra cosa puede decirse de personas que asistieron a una ju-gada de gallos, prohibida/por la ley, e hicieron apuestas e incitaron con gritos a los animales que reñían, sino que toma-ron parte en el acto? No fueron meros espectadores. Volun-taria e ilegalmente penetraron en el campo de los actores y es natural y justo que sufran las consecuencias de sus pro-pios actos.
Cuando la corte resolvió la cuestión suscitada por la de-fensa en el sentido que dejamos expuesto, la defensa pidió la absolución de los acusados porque la prueba no era sufi-ciente para demostrar que los acusados hubieran tomado parte en la pelea de gallos. La corte negó la petición, tam-bién con razón derecha a nuestro juicio, ya que basta exa-minar las declaraciones de los testigos del Fiscal para con-cluir sin esfuerzo alguno que la prueba aportada por la acu-sación fue suficiente.
Debe confirmarse la sentencia recurrida.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.